Citation Nr: 1523277	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-33 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for cancer of the bilateral upper and lower extremities.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a bilateral foot disability.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Jurisdiction over the Veteran's claims file has been transferred to the RO in Seattle, Washington.

In his notice of disagreement (submitted on a VA Form 9), received in May 2013, the Veteran indicated that he desired a hearing before a Veterans Law Judge at the RO.  However, in his appeal (VA Form 9), received in October 2013, the Veteran indicated that he did not desire a hearing, and there is no record of a subsequent request for a hearing.  His request for a hearing is therefore considered to have been withdrawn, and the Board may proceed.  See 38 C.F.R. § 20.704(e) (2014). 

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam War and is presumed to have been exposed to Agent Orange. 

2.  Prior to service, the Veteran is shown to have had a fractured left foot; the Veteran's preexisting left foot disability was not aggravated by his service.

3.  The Veteran does not have cancer of the bilateral upper or lower extremities, a knee disability, a right foot disability, hearing loss, or an acquired psychiatric disorder, to include posttraumatic stress disorder, that is related to his service.


CONCLUSIONS OF LAW

1.  A left foot disability was not incurred or aggravated during the Veteran's active military service.  38 U.S.C.A. §§ 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.303, 3.306 (2014).

2.  The Veteran does not have cancer of the bilateral upper or lower extremities, a knee disability, a right foot disability, hearing loss, or an acquired psychiatric disorder, to include posttraumatic stress disorder, that is related to his service.  38 U.S.C.A. §§ 1110, 1116(f), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309, 3.385 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran asserts that he has cancer of the bilateral upper and lower extremities, a knee disability, a foot disability, hearing loss, and an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), is due to his service.  

With regard to the claim for cancer, he has specifically claimed that this may be due to exposure to Agent Orange.  With regard to his feet and knees, he argues that during service he was treated for such disorders as warts and blisters, and that he currently has knee arthritis that may be due to his foot disorders and/or marching with a heavy pack during service.  He states that he has used a knee brace since 1998.  With regard to hearing loss, he argues that his VA examination "was done in a very rapid manner and I suspect that if it were done today, the results would show some hearing loss."  

With regard to PTSD, he states, "I do not have any major qualm.  I did seek counseling several times in the 70's, 80's and 90's, but did not have insurance coverage and did not keep records."  It has been argued that some of his service treatment records may be missing due to a fire, and that he had coverage with a private insurance company between the 1970s and the 1990s.  See Veteran's appeal (VA Form 9), received in November 2013.  The Veteran's point on the critical question of why (or even if) he believes he has any psychiatric disorder related to service at this time is, at best, unclear.  The evidence simply does not indicate a problem. 

The Board first notes that a copy of the RO's February 2013 decision has not been associated with the claims file.  However, the RO's August 2013 statement of the case is of record which discusses the RO's reasons and bases for its decisions, and as the Board's decision is de novo, no prejudice accrues to the Veteran and the Board may proceed to adjudicate the claims.  38 C.F.R. § 19.7(a) (2014); Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Malignant tumors, and arthritis, can be service connected on such a basis; however, as will be explained in more detail below, the record is absent evidence of either of these conditions within a year following the Veteran's discharge from service. 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id. 

Applicable regulations provide that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  38 C.F.R. § 3.385 (2014). 

"Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)."  M21-1MR III.iv.4.B.12.a. 

38 C.F.R § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993). 

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley, 5 Vet. App at 155.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id. at 159.

The statutory provision specifically covering Agent Orange is 38 U.S.C.A. § 1116.  Under 38 U.S.C.A. § 1116(f), a claimant, who, during active service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during that service.

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected, if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 75 Fed. Reg. 14391 (March 25, 2010). 

In 2010, changes were made to the regulation for presumptive service connection for veterans shown to have been exposed to Agent Orange.  See 75 Fed. Reg. 14391 (March 25, 2010); 38 C.F.R. § 3.309(e).  These changes add ischemic heart disease, "all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia)," and Parkinson's disease, as presumptive disorders.  

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's discharge (DD Form 214), and personnel file (DA Form 20), indicate that he served in Vietnam.  Therefore, duty in the Republic of Vietnam is shown for the purposes of the regulation governing the presumption of service connection for certain diseases due to herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service treatment records include an entrance ("EAD") examination report, dated February 1, 1967, which notes a history of a fractured left foot, with no residuals.  This evidence shows that between March 1967 and September 1967, he was treated for what was characterized as warts, and verruca plantaris, of the right foot.  There were several notations noting progress in his treatment, and a September 1967 report notes a debrided bulla that was "completely destroyed."  

The Veteran's separation examination report, dated in November 1968, shows that his ears, drums, upper and lower extremities, skin, feet, and psychiatric condition, were clinically evaluated as normal.  Audiometric results showed that the Veteran did not have hearing loss in either ear as defined for VA purposes at 38 C.F.R. § 3.385.  In an associated "report of medical history," the Veteran indicated that he did not have a history of skin disease, "arthritis, rheumatism, or bursitis," a "trick" or locked knee, foot trouble, depression or excessive worry, or nervous trouble of any sort.  The Veteran reported that he was in excellent health.  See also January 1969 report (stating that there had not been any change in his condition).    

Simply stated, at this point it is the Veteran himself that provided factual evidence against his own current claims.  While the Board fully understands that some separation examinations can be rushed, the Veteran's reference to being in excellent health does not help his claims. 

As for the post-service medical evidence, it includes service treatment records apparently created in associated with National Guard service.  Specifically, two examination reports, dated in February 1974, and February 1982, show that his upper and lower extremities, skin, and feet, were clinically evaluated as normal.  In an associated "report of medical history" to the 1974 report, the Veteran indicated that he did not have a history of skin disease, "arthritis, rheumatism, or bursitis," a "trick" or locked knee, foot trouble, depression or excessive worry, or nervous trouble of any sort.  He stated that he was in good health.  

In the February 1982 examination report, the Veteran stated that he was in excellent health.  

Audiometric results contained in both examinations showed that the Veteran did not have hearing loss in either ear as defined for VA purposes at 38 C.F.R. § 3.385.  The claims file does not include an associated "report of medical history" for the February 1982 examination report.   

Other evidence consists of VA and non-VA reports, dated between 1995 and 2013.  This evidence includes reports from Mountain Orthopedic Specialists which shows that in September 2002, the Veteran was treated for right knee symptoms.  He was noted to have a history of an arthroscopy in 1993, and use of a brace in 1998.  The diagnosis was right knee DJD (degenerative joint disease).  There are findings noting basal cell carcinoma (BCC) of areas other than the extremities, in 2005, with a notation of a history of BCC dating to 1995.  A January 2005 report notes a history of actinic keratoses on the scalp and face.  A May 2005 report notes complaints of cold feet.  An examination of the skin of the face, neck, and upper extremities was normal.  There was no relevant diagnosis.  A September 2006 report notes complaints of right great toe numbness.  A callus was noted at the right first MTP (metatarsophalangeal) joint, and it was recommended that he not try to shave it off.  A January 2007 pathology report notes BCC of the neck.  A July 2010 reports notes a bunion of the right foot.  A January 2011 pathology report notes probable sebaceous hyperplasia of the left malar.

A VA audiological examination report, dated in October 2012, shows that the Veteran does not have hearing loss in either ear as defined for VA purposes at 38 C.F.R. § 3.385.  The examiner stated that for the Veteran's claimed condition of nearing loss, "there is no diagnosis because there is no pathology to render a diagnosis."   

The Board finds that the claims must be denied.  To the extent that the Veteran was noted to have a history of a fractured left foot upon entrance into service, as this condition was noted upon entrance into service, Crowe v. Brown, 7 Vet. App. 238, 245 (1994), the presumption of soundness does not attach, and need not be rebutted.  See VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004).  Furthermore, the evidence is insufficient to show that there was any measured worsening of this disability during service, as service treatment reports (which do appear highly detailed) do not contain any relevant findings, complaints, or diagnoses involving the left foot.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  There is no competent evidence to show that the Veteran currently has a left foot disability, and no opinion of record to show that the Veteran's preservice left foot condition was aggravated by his service.  The Board therefore finds that the preponderance of the evidence shows that the Veteran had a pre-existing left foot condition that was not permanently aggravated beyond its natural progression during service, and that service connection for a left foot disability is not warranted.  38 C.F.R. § 3.306(b); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

With regard to the claims for hearing loss, cancer of any extremity, a knee disorder, and a right foot disorder, and an acquired psychiatric disorder, to include PTSD, the Veteran was not treated for, or diagnosed with, hearing loss, cancer of any extremity, a knee disorder, or an acquired psychiatric disorder, to include PTSD, during service.  He was treated for warts/verruca plantaris of the right foot in 1967, with no subsequent treatment during his remaining period of service, a period of about one year.  None of the claimed conditions were shown upon separation from service, and at that time, the Veteran indicated that he did not have a history of skin disease, "arthritis, rheumatism, or bursitis," a "trick" or locked knee, foot trouble, depression or excessive worry, or nervous trouble of any sort.  He stated that he was in excellent health.  Therefore, a relevant chronic condition is not shown during service.  See 38 C.F.R. § 3.303(a), (b).

Furthermore, under 38 U.S.C.A. § 1110, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

More importantly, the preponderance of the evidence fails to establish the current presence of hearing loss, cancer of any extremity, to include skin cancer of any extremity, or an acquired psychiatric disorder, to include PTSD, at any time during the appeal period or proximate to his claim for benefits.  Id.; McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of the existence of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  

With regard to the claim for cancer of the upper and lower extremities, the post-service medical evidence includes findings of basal cell carcinoma, and other skin disorders, involving areas other than the extremities (e.g. the face and neck), but does not note BCC involving either the upper or lower extremities.  

The Veteran is shown to have arthritis of his right knee, and a bunion of the right foot, however, the earliest indication of a right knee or right foot disorder is (by history) in 1993, which is about 23 years after separation from service.  There is no competent opinion in support of the claims for a right knee disability, or a right foot disability.  Therefore, service connection based on the theories of direct onset (38 C.F.R. § 3.303(a)), and a continuity of symptomatology (38 C.F.R. § 3.303(b)), is not warranted.  There is no evidence to show that arthritis of a knee or a foot, or a malignant tumor of any extremity, was manifest to a compensable degree within one year of separation from service.  38 C.F.R. §§ 3.307, 3.309. 

With regard to the possibility of service connection based on exposure to Agent Orange, the Veteran is shown to have served in Vietnam, and is therefore presumed to have been exposed to Agent Orange.  However, the Veteran is not shown to have any of the claimed conditions - except for right knee arthritis and a bunion of the right foot - and the applicable law does not include a bunion, or arthritis, as a condition for which presumptive service connection may be granted based on exposure to Agent Orange.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

In this regard, the Board points out that even if it were to consider the Veteran's claim for cancer of the extremities to include basal cell carcinoma involving areas for which he is shown to have received treatment following service, service connection would still not be warranted as this condition is not shown during service, or for many years thereafter, and there is no competent evidence of record which links his basal cell carcinoma to service on any basis.  Therefore, service connection for any of the claimed disabilities is not warranted under the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309.  There is no competent opinion in support of any of the claims on the basis of exposure to Agent Orange.  Combee.  The Board therefore finds that the preponderance of the evidence is against the claims, and that the claims must be denied.

Finally, the Veteran has reported that his duties in Vietnam included acting as a forward observer for the South Vietnamese Army Rangers, as well as U.S. Special Forces.  To the extent that the Veteran may have participated in combat, even assuming arguendo that participation in combat was shown, the United States Court of Appeals for Veterans Claims (Court) has held that 38 U.S.C.A. § 1154 does not alter the fundamental requirements of a diagnosis, and a medical nexus to service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).  Here, while the Veteran may have been in combat, the previously discussed evidence does not warrant a grant of any of the claims.  The problem with the case is not what happened to him during service, but the fact that the Board cannot connect any of his current problems to service. 

The issues on appeal are based on the contentions that hearing loss, cancer of the bilateral upper or lower extremities, a knee disability, a foot disability, and an acquired psychiatric disorder, to include PTSD, were caused by service, to include that cancer of the extremities was caused by exposure to Agent Orange; the Veteran has not specifically asserted that he has had any relevant ongoing symptoms since his service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's service treatment reports and post-service medical records have been discussed and reviewed.  The Veteran is not shown to currently have any of the claimed conditions, except for a right knee and a right foot disability, and there is simply no probative evidence in this record that supports any of the Veteran's claims.  

Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that hearing loss, cancer of the bilateral upper or lower extremities, a knee disability, a foot disability, or an acquired psychiatric disorder, to include PTSD, were caused by his service.  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied. 

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  38 U.S.C.A. § 5107(b).

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence, via a letter dated in December 2010.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded. 

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA records.  Although the Veteran has argued that some of his service treatment records may be missing due to a fire, there is no evidence to support this argument.  To the extent that he has asserted that he had coverage with a private insurance company between the 1970s and the 1990s, he has stated that "the records were not included."  See Veteran's appeal (VA Form 9), received in November 2013.  This statement does not clearly assert that such records are obtainable, and the Board notes that he did not provide an authorization for release of these records in response to his December 2010 VCAA notice.  In addition, in January 2011, he indicated that he did not have any additional evidence to submit, and that he desired to have his claims adjudicated as soon as possible.  See response to VCAA notice, received in January 2011.

Except for the claim for hearing loss, the Veteran has not been afforded an examination, and etiological opinions have not been obtained.  However, the Veteran's service treatment reports do not show any relevant complaints, treatment, or findings for any of the claims, other than the right foot, and none of the claimed conditions are shown upon separation from service.  There is no current medical evidence to show that the Veteran has any of the claimed conditions, other than a right knee disorder and a bunion of the right foot, and the earliest medical indication of a right knee or right foot disorder is dated in 1993 (about 23 years after separation from service).  There is no competent evidence to show that any of the claimed conditions are related to service, which ended in 1969, to include as due to exposure to Agent Orange.  Therefore, an examination and an etiological opinion need not be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

The Veteran has essentially asserted that his October 2012 VA audiological examination was inadequate.  He argues that it was done in "a very rapid manner," and that another test may result in more favorable findings.  However, this report contains audiometric findings, to include speech discrimination scores (Maryland CNC word list).  A current hearing loss in either ear, as defined for VA purposes at 38 C.F.R. § 3.385, was not shown.

Beyond this, prior testing, as cited above, has shown the same results. 

There is no current, competent, and contrary evidence of record.  Under the circumstances, the Board can find no reason for additional development of this claim.  See e.g., Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009) (applying the presumption of regularity to the competence of VA examiners); Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012). "[E]xamination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion.")

That the Veteran was exposed to loud noise during service is not in dispute.  The only question is whether he has hearing loss at this time.  In this regard, the Veteran's hearing may not be what it once was in his 20's.  However, the critical question is whether it is now in a range of normal. 

If, in the future, the Veteran believes his hearing has become worse, or some indication of a psychiatric disorder becomes clear at a later date, the Veteran is encouraged to re-submit his claim.  However, at this time, there is significant evidence against his claim. 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Service connection for hearing loss, cancer of the bilateral upper and lower extremities, a knee disability, a foot disability, and an acquired psychiatric disorder, to include PTSD, is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


